NESBITT, Judge
(specially concurring).
I concur in the denial of certiorari upon a different ground.
The Florida Guardianship Law does not grant a creditor standing to petition a probate court for the settlement of a claim against the estate of a ward. A petition to settle a claim by or against a ward may be brought only by petition of the guardian of the property pursuant to Section 744.387(1), Florida Statutes (1979), or the natural guardian of a minor pursuant to Section 744.387(2), Florida Statutes (1979). Consequently, the hospital had no standing to file the petition and the probate court properly dismissed it.